Citation Nr: 0528605	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-21 825	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Whether the termination of death pension was proper.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel





INTRODUCTION

The veteran served on active duty from January 1968 to July 
1969.  The veteran died in August 2000.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which terminated the appellant's death 
pension benefits effective January 1, 2003.

In the appellant's substantive appeal, she requested a 
hearing before the Board to be held in Washington, D.C.  The 
hearing was scheduled for October 15, 2004.  Notice was sent 
to the last known address of record and was not returned as 
undeliverable.  The regularity of the mail is presumed.  The 
appellant failed to appear.  As such, her hearing request is 
deemed withdrawn. 38 C.F.R. § 20.702(d).

The appeal is REMANDED to the RO via the Veterans Benefit 
Administration Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The appellant contends that the termination of death pension 
benefits due to a change in countable income and medical 
expenses was not proper.  A preliminary review of the claims 
folder reveals the matter is not ripe for appellate 
disposition.  

In October 2002, the appellant notified VA that beginning 
October 1, 2002, she was going to receive $455.00 per month 
from the Social Security Administration (SSA).  It appears 
that pursuant to various phone conversations with the RO, the 
appellant submitted some medical expenses for 2002.  A sheet 
of paper has been associated with the claims folder with the 
heading of "2002 CMEs," that appears to have been prepared 
by the Pension Maintenance Center (PMC).  The document 
contains the following information: 704.85 (Meds); 216 
(SMIB); 8.4 (42 miles x .20); and 285 (Doctor).  A total 
amount of "2002 CMEs" is listed as $1, 214.25.  

The appellant submitted VA Form 21-0518-1, Improved Pension 
Eligibility Verification Report (Surviving Spouse With No 
Children), in April 2003 and May 2003.  She reported a 
monthly income of $516.00 from SSA and $77.00 in additional 
VA benefits.  In June 2003, she was notified that information 
in the claims folder indicated that she paid $1,214.00 in 
medical expenses, which was being counted effective October 
1, 2002.  She was further notified that effective January 1, 
2003, her annual income of $6,593.00 exceeded the income 
limit of $6,497.00 for a surviving spouse with no dependents.  
Her income was counted as including $6,108 per annum from SSA 
and a one time retroactive payment of $401 from SSA.  She was 
notified her benefits were being terminated effective January 
1, 2003.  

It is not clear from the record how the PMC calculated the 
total expenses for 2002, specifically the counted income and 
medical expenses.  The claim must be remanded for the 
preparation of an audit of the appellant's countable income 
for 2002 and exact medical expenses.  The PMC must list the 
medical expenses separately, i.e. the date of service, the 
treatment provider, and the amount paid by the appellant.  An 
explanation of the following expenses must also be included: 
704.85 (Meds); 216 (SMIB); 8.4 (42 miles x .20); and 285 
(Doctor). The PMC should include a copy of the monthly amount 
received by the appellant from SSA and documentation, as well 
as explanation of, the total amount of retroactive payment 
received from SSA.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).   
The appellant should be further notified of the exclusions 
from countable income under 38 C.F.R. § 3.272 for the purpose 
of determining entitlement to improved pension.  
Specifically, the appellant should be notified to submit 
evidence of any unreimbursed amounts of medical expenses, 
which were paid within the 12-month annualization period for 
medical expenses regardless of when the indebtedness was 
incurred. 38 C.F.R. § 3.272(g)(2).   

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent. 
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information. 
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2.  The VBA AMC should contact the 
appellant and request that she identify 
all exclusions for 2002 from countable 
income under 38 C.F.R. § 3.272 for the 
purpose of determining entitlement to 
improved pension.  Specifically, the 
appellant should be notified to submit 
any additional evidence of any 
unreimbursed amounts of medical expenses, 
which were paid within the 12-month 
annualization period for medical expenses 
regardless of when the indebtedness was 
incurred. 38 C.F.R. § 3.272(g)(2).  She 
should include the following information: 
the amount of medical expenses paid; the 
date the payment was made; the purpose of 
the payment (nature of product or service 
provided); the name of the person to or 
for whom the product or service was 
provided; and the identity of the 
provider to whom the payment was made.   

3.  The VBA AMC must prepare an audit of 
the appellant's countable income for 2002 
and exact medical expenses.  The medical 
expenses must be listed separately and 
include the date of service, the 
treatment provider, and the amount paid 
by the appellant.  The audit must contain 
an explanation and documentation of the 
following expenses: 704.85 (Meds); 216 
(SMIB); 8.4 (42 miles x .20); and 285 
(Doctor).  A copy of the monthly amount 
received by the appellant from SSA and 
documentation of the total amount of one-
time retroactive payment, which was 
received from SSA, must also be provided.  

4.  Notify the appellant of any records 
that VA has been unable to obtain by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  Undertake such additional development 
action as deemed proper with respect to 
the claim. 38 C.F.R. § 3.159(c).  
Following such development, if any, VBA 
AMC should review and readjudicate the 
claim.  If the claim remains denied, VBA 
AMC shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


